Citation Nr: 1236114	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-47 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension with hypertensive renal insufficiency.

3.  Entitlement to service connection for hypercholesterolemia.

4.  Entitlement to service connection for hypothyroidism to include as due to exposure to herbicides.

5.  Entitlement to service connection for renal cell carcinoma, status post left nephrectomy.  

6.  Entitlement to an initial compensable rating for post operative scar, status post left foot fusion, proximal interphalangeal, 2nd 3rd and 4th toes (claimed as hammertoes).

7.  Entitlement to an initial compensable rating for post operative scar, right foot (claimed as hammertoes).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from June 1969 to March 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in June 2012.  A transcript of the hearing is in the claims folder.  At the hearing, the Veteran submitted additional evidence and written argument along with a waiver of review by the agency of original jurisdiction.  Additional evidence submitted in August 2012 consists of duplicate information.

The issues of entitlement to compensable ratings for the left and right foot disabilities and service connection for hypothyroidism and renal cell carcinoma, status post left nephrectomy are addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran had no active service in the Republic of Vietnam during the Vietnam Era but was exposed to herbicides while on active duty at Air Force Bases in Korat and Udorn, Thailand in 1971 and 1973. 

2.  The Veteran current has diabetes mellitus.  

3.  The Veteran's hypertension with hypertensive renal insufficiency is etiologically related to his period of active service.  

4.  High cholesterol/hypercholesterolemia constitutes a laboratory finding and is not a disease or disability for which VA benefits can be granted. 


CONCLUSIONS OF LAW

1.  The Veteran's type II diabetes mellitus is etiologically related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Hypertension with hypertensive renal insufficiency was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Service connection for hypercholesterolemia may not be granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 61 Fed. Reg. 20.440, 20,445 (May 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim for service connection for hypertension with hypertensive renal insufficiency and Type II diabetes mellitus.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for these claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

As to the other claims being decided, the Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claims, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a December 2007 letter prior to the rating decision on appeal. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) are of record, and post-service treatment records have been obtained from VA.  

The Board further finds that no additional development, as for medical opinions or examinations is necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  As shown below, the Board has determined that there is sufficient evidence to grant the Veteran's claim for service connection for diabetes mellitus and hypertension.  Thus, further evidentiary development would be futile. 

With respect to hypercholesterolemia, there is no medical evidence of such laboratory findings until many years after the Veteran's service.  Moreover, the evidence does not suggest that these findings are indicative of an underlying disease for which service connection may be awarded.  Thus, a medical opinion is not necessary to decide this claim, as such opinion could not establish related disease or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the appellant's recitation of medical history).  Evidentiary development in this matter is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met. 

The Veteran has also been afforded a hearing before the Board.  He testified at length about his claims.  He explained in detail his duties which brought him in contact with the perimeter of the aforementioned Air Force bases including and Korat Royal Thai Air Force Base (RTAFB) in Thailand.  

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, diabetes mellitus or hypertension, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes and soft tissue sarcoma) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008). 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A.  Diabetes Mellitus

The Veteran urges that he has diabetes due to exposure to herbicides he encountered during his service in Thailand.  He concedes that he was not in Vietnam, but rather urges that his duties as an aircraft maintenance technician on bases in Thailand exposed him to Agent Orange.  Consistent with his service personnel records, he testified before the undersigned that he was at Korat, Thailand in 1971 and at Udorn in 1973.  His duties were those of a crew chief on the F-4E Phantom Aircraft.  He did pre-flight and post-flight inspections, aircraft launch and recoveries and assured the highest quality maintenance was performed on the aircraft.  He also maintained all forms regarding the history of the aircraft and maintained the areas to assure ground safety.  His days involved loading up bombs and launching aircraft that flew to Vietnam to drop bombs.  He stated that he performed work on the interim runways.  He stated that the runway was in the middle of the base but stretched from end to end.  He had to tow aircraft to the end of the field, and was often in close proximity to the perimeter wire around the base.  He described being was about eight feet from the perimeter for plane towing.  He would have 90 day rotations of this duty at Korat.  At Udorn, he would do the towing duty for a week or so and then be off for a bit then back on.  He acknowledged that he did not fly into Vietnam.  The Veteran testified that the Thai people did most of the spraying of herbicides at the bases.  He also had a TDY at Korat as security police and he had to ride in a jeep on the perimeters and get dropped off to stand guard with a Thai guard in a little bunker to stand watch.  

Consistent with controlling law, the RO undertook to determine whether the Veteran's service in Thailand likely exposed him to herbicides.  The RO contacted the Joint Services Records Research Center in October 2009 and cited to the Veteran's service locations in Thailand and his unit assignments and duties.  The JSRRC replied in October 2009 that it could not verify that the Veteran was exposed to Agent Orange while flying over Vietnam.  It noted a VA Memorandum for the Record on the subject of herbicide use in Thailand during the Vietnam Era which does not reflect documentation of herbicide use that would have affected the Veteran.  In a March 2010 memorandum, the RO issued a formal finding on a lack of information required to verify Agent Orange exposure in Vietnam or Thailand.  It cited to the steps undertaken to verify whether the Veteran was likely exposed to herbicide in service.  The conclusion was that they were unable to verify that the Veteran was exposed to Agent Orange while in Vietnam or Thailand.  

Service personnel records reflect that the Veteran served at Korat RTAFB from May 1970 to September 1971 and at Udorn RTAFB from July 1973 to December 1973.

The Board has considered the Veteran's testimony and finds that the preponderance of the evidence does show that he was, based on his duties and his locations, exposed to herbicides while in Thailand.  He served on two of the air bases where exposure was possible, and moreover, he claims he served on guard duty.  He also describes duties that brought him in close proximity to the perimeter of the bases.  These duties seem consistent with his MOS (military occupational specialty) and are not inconsistent with performance evaluations or other credible evidence.  The Board finds the testimony credible.  As such the Board acknowledges herbicide exposure on a facts found basis.  

Thus, the Board finds that the Veteran was exposed to herbicides in service.  Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The record establishes that the Veteran currently has Type II diabetes mellitus.  This diagnosis appears in the record in 2007.  As such, service connection for diabetes mellitus is granted as due to in-service herbicide exposure.    

B.  Hypertension with hypertensive renal insufficiency

The Veteran asserts that he has had hypertension since service.  STRs show that he was noted to have blood pressure that was too high in October 1989.  At that time, he had sought treatment for gastric problems.  His blood pressure was 148/98.  It was noted to have been 190/100 at the dental clinic.  It was then measured at 122/76 and 124/78.  He was told to do a 5 day blood pressure check.  On Day 1 it was 120/80 and 130/82.  On day 2 it was 142/88 and 140/85.  The remaining check was not completed and there was no diagnosis.  At his earlier separation examination, in May 1989, the blood pressure was 120/70 and there was no relevant diagnosis.  

Post records include records from K.S., M.D., dating from October 2003 to August 2007 showing treatment for hypertension and hypertensive renal disease.  In May 2004 there was a finding of proteinuria.  A July 2004 hospital admission report for renal problems includes a notation that the Veteran was on hypertension medication due to a history of hypertension.  VA treatment records dating from that time show an ongoing diagnosis of hypertension.  A report from T.G.S., M.D., dated in May 2012 reflects a finding that the Veteran had a 20 year history of hypertension for which he was on antihypertensive medication.  

The Veteran testified that he has had hypertension since service.  He stated that he was told by the Air Force that he had hypertension at the time he was undergoing the aforementioned evaluation.  The Board finds his testimony as to his recounting of events to be credible.  

The medical evidence confirms the Veteran currently has hypertension and hypertensive renal disease.  Moreover, the competent, uncontroverted medical opinion evidence that he has had this condition for 20 years, which essentially dates the onset of the disease to the time of his separation from service.  Moreover, this history is supported by the Veteran's STRs that show what appear to be elevated blood pressure readings.  While these in-service readings do no show conclusively that the Veteran was diagnosed with hypertension during service, the Board finds the Veteran's report of history of problems with his blood pressuring dating to service, as such, the evidence is at least in equipoise as to whether the disease is related service.  Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for hypertension and hypertensive renal disease are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

C.  Hypercholesterolemia

The Veteran also seeks service connection for high cholesterol also known as hypercholesterolemia, which he maintains is related to his active service.  Review of the Veteran's STRs is negative for any complaints, treatment, and/or diagnoses of any findings related to high cholesterol in service.  Post-service treatment records show that the Veteran currently has hyperlipidemia or hypercholesterolemia.  See November 2007 Private Treatment Record from A. S. V., M.D.; July 2004 Private Treatment Record from K. S., M.D., showing he takes medication for elevated cholesterol.  

The Board notes that hyperlipidemia and hypercholesterolemia are laboratory findings and not disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and, therefore, not appropriate entities for the rating schedule).  As service connection may not be granted for a laboratory finding, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypercholesterolemia, and the appeal must be denied. 


ORDER

Service connection for Type II diabetes mellitus to include as due to exposure to herbicides is granted.

Service connection for hypertension with hypertensive renal insufficiency is granted.

Service connection for hypercholesterolemia is denied.



REMAND

A.  Hypothyroidism

The Veteran's service treatment records do not indicate treatment for or complaints concerning hypothyroidism.  Additionally, his VA records indicate that he was diagnosed with hypothyroid during 2007, more than 16 years after his separation from active duty. 

The Board notes that hypothyroidism is not one of the diseases which is listed at 38 C.F.R. § 3.309(e).  However, that does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   Accordingly, on Remand, the Veteran should be afforded a VA examination to ascertain whether any current hypothyroidism is etiologically related to in-service herbicide exposure.  


B.  Post Operative Scars

The Veteran testified in June 2012 that his service-connected post operative scars of the left and right feet are worse than is indicated by the current noncompensable ratings.  Moreover, the most recent examination to assess the manifestations of these disabilities was conducted in May 2008.  It is specifically contended that the Veteran has increased problems walking and performing daily activities due to fusion of the toes and increased pain bilaterally.  

Additionally, the Board notes that the Veteran has, in his testimony, urged a separate rating is warranted for bilateral hammertoes, in addition to the current ratings, because manifestations so warrant.  

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his service-connected bilateral foot disabilities.  

C.  Renal Cell Carcinoma

Finally, in light of the granted of service connection for hypertension with hypertensive renal insufficiency, and the finding of presumptive exposure to herbicide, the Board finds that an expert medical opinion should be obtained to determine whether renal cell carcinoma, status post left nephrectomy, is causally related to hypertensive renal insufficiency or is due to Agent Orange exposure in service. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected left and right foot disabilities during the period of this claim.

2.  The RO or the AMC should arrange for the Veteran to be afforded an examination by an appropriate physician for the purpose of determining the etiology of his current hypothyroidism and renal cell carcinoma, status post left nephrectomy.  The claims folder must be made available to and reviewed by the examiner. 

Based upon the review of the record, the examination results, the examiner should provide an opinion as to following:

a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's renal cell carcinoma, status post left nephrectomy is proximately due to or the result of either (1) service-connected hypertension with hypertensive renal insufficiency or (2) in-service herbicide exposure; and 

b)    Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypothyroidism is proximately due to or the result of either (1) service-connected hypertension with hypertensive renal insufficiency or (2) in-service herbicide exposure. 

The rationale for the opinion must also be provided.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected left and right foot disabilities.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed. 

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should be asked to identify any separate disability of hammertoes not already encompassed in the issues of post operative scar, status post left foot fusion, proximal interphalangeal, 2nd 3rd and 4th toes and post operative scar, right foot.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  The RO or the AMC should also undertake any other indicated development. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


